          Case 2:20-cv-00136-RAJ Document 18 Filed 01/07/21 Page 1 of 2



 1                                                                Hon. Richard A. Jones
 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 8                                AT SEATTLE
 9
     JAMES TYLER HANNON,
10
                           Plaintiff,               No. 2:20-cv-00136-RAJ
11
             v.
12                                                  MINUTE ORDER
     KORY VERSTEEG, et al.,
13
                           Defendants.
14

15          The clerk issues the following minute order by the authority of the Honorable
16   Richard A. Jones, United States District Court Judge.
17          THIS MATTER comes before the Court upon Plaintiff’s Motion for Status
18   Report on Default Judgment Against In Personam Defendant Kory Versteeg
19   (Dkt. # 17). Plaintiff’s motion sets forth that Plaintiff’s counsel “has received no

20   response to repeated phone calls made pursuant to LCR 7(b)(5).” Pursuant to Local

21   Rule 7(b)(5), inquiries regarding the status of pending motions are to be made to the
     assigned judge’s courtroom deputy clerk. Counsel does not indicate to whom the
22
     telephone calls were placed, but they were not made to the courtroom deputy clerk.
23
     Plaintiff’s Motion for Default Judgment remains scheduled for the Court’s
24
     determination. The Court will issue an order on the motion at its earliest
25
     opportunity.
26


     MINUTE ORDER – 1
          Case 2:20-cv-00136-RAJ Document 18 Filed 01/07/21 Page 2 of 2



 1         Should Plaintiff wish any further updates, counsel is directed to contact this
 2   Court’s courtroom deputy clerk, Victoria Ericksen, at
 3   victoria_ericksen@wawd.uscourts.gov. Plaintiff’s Motion for Status Report
 4   (Dkt. # 17) is DENIED as moot.

 5

 6         DATED this 7th day of January, 2021.

 7
                                              WILLIAM M. McCOOL,
 8                                            Clerk of the Court
 9
                                               /s/ Victoria Ericksen
10                                            Deputy Clerk to Hon. Richard A. Jones

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER – 2
